Citation Nr: 0841858	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  05-37 586 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a higher initial rating for service-connected 
hearing loss, currently evaluated as noncompensable. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1956 through 
September 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Appeals Management Center 
(AMC) in Washington, D.C., which followed an October 2003 
Board remand.  The rating decision granted service connection 
and a noncompensable rating for bilateral hearing loss.  That 
rating decision followed an October 2003 Board Remand.  

The veteran withdrew his request for a travel board hearing.  
There is no outstanding hearing request.  


FINDING OF FACT

The veteran's bilateral sensorineural hearing loss is 
manifested by no more than auditory acuity level I 
bilaterally.  


CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
bilateral hearing loss have not been met or approximated.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.85, 4.86, 
Diagnostic Code 6100 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008). Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that these 
notice requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(a)-(c) (2008).  VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).   

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  The RO originally provided VCAA notice to the 
veteran in correspondence dated in January 2002.  In that 
letter, the RO advised the veteran of what the evidence must 
show to establish entitlement to service-connected 
compensation benefits.  The RO advised the veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the veteran in procuring the evidence relevant 
to the claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  

The Appeals Management Center (AMC) sent additional VCAA 
notice in January 2004.  That letter informed the veteran 
that the AMC would be developing additional evidence 
concerning his appeal following the October 2003 Board 
remand.  The AMC asked the appropriate VA medical center 
(VAMC) to schedule an examination and advised the veteran to 
report for the examination.  Although no longer required by 
the regulations, the RO also requested that the veteran send 
any evidence in his possession that pertained to the claim.  
See 73 Fed. Reg. 23353-23356 (April 30, 2008) (to be codified 
at 38 C.F.R. pt. 3) (amending 38 C.F.R. § 3.159(b)(1)).  The 
letter again explained the delegation of responsibility 
between VA and the veteran in procuring the evidence relevant 
to the claim and what the evidence must show to support his 
claim. 

 The RO issued a letter in March 2006 explaining to the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The 
letter explained how the disability rating and effective date 
are determined.  This letter was sent to the veteran after 
the original claim was adjudicated.  This delayed notice 
violated Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), 
which requires VCAA notice to be provided before the 
adjudication of a claim.  Although the RO did not provide 
fully compliant notice until after the initial adjudication 
of the claim, it readjudicated the claim and issued a 
supplemental statement of the case in September 2006.  The 
issuance of such notice followed by readjudication of the 
claim remedied any timing defect with respect to issuance of 
compliant notice.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376-77 (2006).             

Finally, the Board finds that the duty to assist, as required 
by the VCAA and the Board remand, has been satisfied.  The 
veteran received two VA hearing examinations, one of them 
required by the Board remand.  Reports of these examinations 
are contained in the claims file.  The RO obtained the 
veteran's service medical records and VA medical treatment 
records.  The veteran has not made the RO or the Board aware 
of any other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.  



Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.1 
(2008).  When the initial evaluation is at issue, the Board 
must assess the entire period since the original claim was 
filed to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods since the date the original claim was filed.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Individual 
disabilities are assigned separate diagnostic codes.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2008).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2008).  

Compensable Rating for Bilateral Hearing Loss

In the March 2004 rating decision, the RO granted service 
connection for hearing loss and assigned a noncompensable 
rating effective August 31, 2001, the date the veteran 
originally filed the claim.  The issue before the Board is 
the initial assignment of a noncompensable rating for 
bilateral sensorineural hearing loss; the veteran contends 
that a higher rating is warranted.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent and are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the Rating Schedule 
establishes eleven auditory acuity levels, ranging from 
numeric level I for essentially normal acuity to numeric 
level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86 
(2008).  Under 38 C.F.R. § 4.86, for exceptional patterns of 
hearing impairment, when pure tone threshold at 1,000, 2,000, 
3,000, and 4,000 Hertz is 55 decibels or more, or when the 
pure tone threshold is 30 decibels or less at 1,000 Hertz, 
and 70 decibels or more at 2,000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Id.

The Court has noted that disability ratings for hearing 
impairment are derived by the mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  An examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  38 C.F.R. § 4.85(a) (2006).  

The record shows that the veteran underwent two separate VA 
examinations for hearing loss.  In January 2004, an 
audiometric evaluation revealed the following pure tone 
thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
60
45
LEFT
20
15
30
70
85

The averages for 1,000, 2,000, 3,000 and 4,000 Hertz were 37 
decibels in the right ear and 50 decibels in the left ear.  
Speech recognition (per Maryland CNC) was 92 percent 
bilaterally.    

The VA audiometric findings of January 2004 reflect level I 
auditory acuity in the right ear and level I auditory acuity 
in the left ear.  See 38 C.F.R. § 4.85, Table VI (2008).  
These numeric designations in combination correspond to a 
zero percent, or noncompensable, rating.  See 38 C.F.R. 
§ 4.85, Table VII, Diagnostic Code 6100 (2008).  



A September 2006 audiometric evaluation revealed the 
following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
65
70
LEFT
30
20
35
75
85

The averages for 1,000, 2,000, 3,000 and 4,000 Hertz were 
46.25 decibels in the right ear and 53.75 decibels in the 
left ear.  Speech recognition (per Maryland CNC) was 96 
percent in the right ear and 92 percent in the left ear. 

The VA audiometric findings of September 2006 reflect level I 
auditory acuity in the right ear and level I auditory acuity 
in the left ear.  See 38 C.F.R. § 4.85, Table VI (2008).  
These numeric designations in combination correspond to a 
zero percent, or noncompensable, rating.  See 38 C.F.R. 
§ 4.85, Table VII, Diagnostic Code 6100 (2008).  

The veteran believes that his symptoms associated with 
service-connected bilateral hearing loss present a greater 
degree of impairment than the currently assigned evaluation 
of zero percent.  In a VA form 9, dated in October 2005, the 
veteran stated that his hearing was "scrambled together" 
and that he could not decipher sounds.  

According to a brief written by the veteran's representative, 
dated in November 2008, the veteran's primary Military 
Occupational Specialty (MOS) was that of an artillery 
surveyor.  The veteran received a Parachutist Badge while 
stationed at Fort Bragg, North Carolina.  The veteran is 
currently service connected for tinnitus, as a result of 
being exposed to aircraft and weapons fire.  The September 
2006 audiologic examination report indicated that the veteran 
worked in a ball bearing factory for two years, in a meat 
packing plant, and as a truck driver.  He was fit for hearing 
aids at the Mountain Home VAMC in 2004; the hearing aids were 
unsuccessful.    

The Board is cognizant of the veteran's contentions 
concerning his hearing difficulty, but the objective clinical 
evidence of record does not support a compensable evaluation 
for his bilateral sensorineural hearing loss at this time.  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  The requirements of 38 C.F.R. § 4.85 
set out the numeric levels of impairment required for each 
disability rating, and those requirements are mandatory.  
Accordingly, the Board must find that the preponderance of 
the evidence is against the veteran's claim for a compensable 
rating for bilateral hearing loss.

The Board also finds that the severity of the veteran's 
hearing loss appeared to remain unchanged throughout the 
appeal period.  Accordingly, a staged rating is not in order 
and a noncompensable rating is appropriate for the entire 
period of the veteran's appeal.  Fenderson v. West, 12 Vet. 
App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 
505, 509-10 (2007).

Essentials of Evaluative Ratings 

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected hearing loss causes 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent period of hospitalization, such 
that application of the regular scheduler standards is 
rendered impracticable.  Moreover, the veteran does not raise 
such an issue.  The Board emphasizes that the percentage 
ratings assigned by the VA Schedule for Rating Disabilities 
represent the average impairment in earning capacity 
resulting from a service-connected disability.  38 C.F.R. 
§ 4.1 (2008).  In the instant case, to the extent that the 
veteran's service-connected hearing loss interferes with his 
employability, the currently assigned rating adequately 
contemplates such interference, and there is no evidentiary 
basis in the record for a higher rating on an extraschedular 
basis.  Hence, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2008) for assignment of an 
extraschedular evaluation.  Bagwell v. Brown. 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).  


ORDER

Entitlement to a compensable rating for service-connected 
bilateral hearing loss is denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


